Citation Nr: 0211104	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  02-09 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
residuals of a sacroiliac injury with weakness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


FINDINGS OF FACT

1.  In August 2001, the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO) issued a rating 
decision denying entitlement to a rating in excess of 10 
percent for the residuals of a sacroiliac injury with 
weakness; the decision was appealed to the Board of Veterans' 
Appeals (Board).

2.  On August 27, 2002, the Board learned that the veteran 
died in July 2002.


CONCLUSION OF LAW

Because of the veteran's death, the Board has no jurisdiction 
to adjudicate the merits of this claim.  38 U.S.C.A. § 
7104(a) (West 1991 & Supp. 2002); 38 C.F.R. § 20.1302 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran who was the appellant in this case served on 
active duty from October 1943 to April 1946.  

In August 2001, the RO issued a rating decision denying 
entitlement to a rating in excess of 10 percent for the 
residuals of a sacroiliac injury with weakness.  The August 
2001 decision was appealed to the Board.  

A death certificate received by the RO August 27, 2002, 
before the Board had issued a decision in this case, reflects 
that the veteran died in July 2002.

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal 
has become moot by virtue of the death of the veteran and 
must be dismissed for lack of jurisdiction.  See  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106.


ORDER

The appeal is dismissed. 

		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

